Case: 13-20275      Document: 00512532055         Page: 1    Date Filed: 02/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 13-20275                                 FILED
                                  Summary Calendar                        February 13, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
FELICIA N. JONES,

                                                 Plaintiff-Appellant

v.

UNITED STATES POSTAL SERVICE,

                                                 Defendant-Appellee


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:12-MC-634


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Felicia N. Jones, who is subject to a preclusion order in the Southern
District of Texas, has filed a motion to proceed in forma pauperis (IFP) to
appeal the district court’s order denying her motion seeking “reconsideration”
of the court’s order denying her motion for leave to file a complaint and to
appeal the district court’s subsequent order striking additional motions.
Because Jones has failed to present any coherent challenge to the district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20275     Document: 00512532055       Page: 2   Date Filed: 02/13/2014


                                   No. 13-20275

court’s orders, she has “effectively abandoned” those claims. Mapes v. Bishop,
541 F.3d 582, 584 (5th Cir. 2008). Jones has not shown that her appeal
“involves ‘legal points arguable on their merits (and therefore not frivolous).’”
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (citations omitted). Jones’s
motion to proceed IFP is denied.          Because the appeal is frivolous, it is
dismissed. See 5TH CIR. R. 42.2.
      This court has issued two prior sanction warnings to Jones, warning her
that any future frivolous pleadings filed by her in this court or in any court
subject to the jurisdiction of this court would subject her to sanctions and
instructing Jones to review any pending matters to ensure that they are not
frivolous. See Jones v. Greenway Mercedes, 534 F. App’x 244 (5th Cir. 2013);
Jones v. Vouitton, No. 12-20562, 2013 WL 5916782, at *1 (5th Cir. May 28,
2013) (unpublished).     In the light of Jones’s failure to heed our previous
warnings, we conclude that sanctions are appropriate. Jones is ordered to pay
$100 to the clerk of this court. Until this sanction is paid in full, Jones is barred
from filing, in this court or any court subject to this court’s jurisdiction, any
pleading without first seeking and obtaining leave of the forum court. Jones
is warned that future frivolous filings will invite the imposition of progressively
more severe sanctions, which may include dismissal, monetary sanctions, and
restrictions on her ability to file pleadings in this court and any court subject
to this court’s jurisdiction. Jones should review any pending matters and move
to dismiss any that are frivolous.
      APPEAL       DISMISSED         AS    FRIVOLOUS;        MOTION       DENIED;
SANCTION IMPOSED; SANCTION WARNING ISSUED.




                                          2